In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00007-CR



       LAMONTE WESLEY BROWN, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 292nd District Court
                Dallas County, Texas
            Trial Court No. F-1434606-V




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                           ORDER

       Our review of the clerk’s and court reporter’s records in this case indicates that they contain

“sensitive data” as that phrase is defined in Rule 9.10 of the Texas Rules of Appellate Procedure.

See TEX. R. APP. P. 9.10(a). Sensitive data, in the context of a criminal case, includes “a birth date,

a home address, and the name of any person who was a minor at the time the offense was

committed.” TEX. R. APP. P. 9.10(a)(3). The aforementioned records include the name of a person

who was a minor at the time the offense was committed. Rule 9.10(b) states, “Unless a court

orders otherwise, an electronic or paper filing with the court, including the contents of any

appendices, must not contain sensitive data.” TEX. R. APP. P. 9.10(b).

       Rule 9.10(g) provides, “A court may also order that a document be filed under seal in paper

form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because the

clerk’s and reporter’s records contain sensitive data, we order the clerk of this Court or her

appointee, in accordance with Rule 9.10(g), to seal the electronically filed clerk’s and reporter’s

records in this case.

       IT IS SO ORDERED.

                                                       BY THE COURT

Date: September 1, 2016




                                                  2